Case 19-06102-RLM-13           Doc 34    Filed 10/01/19    EOD 10/01/19 10:00:36         Pg 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

 In Re:                                           Case No. 19-06102-RLM-13

 Jason Bradley Elliott
   aka Elliott Home Daycare LLC
 Heather Marie Elliott                            Chapter 13
   fka Heather Marie Hudson
   aka Elliott Home Daycare LLC

 Debtors.                                         Judge Robyn L. Moberly

                                  NOTICE OF APPEARANCE

          Now comes Molly Slutsky Simons, an attorney admitted to practice in the U.S.

Bankruptcy Court, Southern District of Indiana, and enters an appearance on behalf of Home

Point Financial Corporation, in the above captioned proceedings.

                                                  Respectfully Submitted,

                                                  /s/ Molly Slutsky Simons
                                                  Molly Slutsky Simons (OH 0083702)
                                                  Sottile & Barile, Attorneys at Law
                                                  394 Wards Corner Road, Suite 180
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
                                                  Attorney for Creditor
Case 19-06102-RLM-13          Doc 34    Filed 10/01/19     EOD 10/01/19 10:00:36         Pg 2 of 2




                                CERTIFICATE OF SERVICE

I certify that on October 1, 2019, a copy of the foregoing Notice was filed electronically. Notice
of this filing will be sent to the following party/parties through the Court’s ECF System.
Party/parties may access this filing through the Court’s system:

       Jennifer Fujawa Asbury, Debtors’ Counsel
       ecf@johnsteinkampandassociates.com

       John Morgan Hauber, Trustee
       ecfmail@hauber13.com

       Office of the U.S. Trustee
       ustpregion10.in.ecf@usdoj.gov

I further certify that on October 1, 2019, a copy of the foregoing Notice was mailed by first-class
U.S. Mail, postage prepaid and properly addressed to the following:

       Jason Bradley Elliott, Debtor
       822 Boulder Road
       Indianapolis, IN 46217

       Heather Marie Elliott, Debtor
       822 Boulder Road
       Indianapolis, IN 46217

                                                  /s/ Molly Slutsky Simons
                                                  Molly Slutsky Simons (OH 0083702)
                                                  Attorney for Creditor
